Title: To James Madison from Tench Coxe, 24 January 1805 (Abstract)
From: Coxe, Tench
To: Madison, James


24 January 1805, Purveyor’s Office. “I have the honor to transmit in this inclosure my Accounts for the Agency & Expenses, in the Business of the 400 Copies of the Laws adjusted with Mr. Carey, also for Expenses of transporting the old box of Laws to Governor Sevier, & the old Trunk of Stationary to Govr. Harrison. They are in distinct Accounts as indicated in your letter of the 8th. Instant.
“I also transmit a Statement of the Account for the additional freight of the Anna Maria. These Accounts are accompanied with the necessary Vouchers, which, after they have undergone your inspection, I will thank you to have forwarded to the Treasury Department for adjustment, with such remarks as you may deem proper. As the nature of these two Agencies, is entirely different from procuring Supplies, I have deemed it just to submit a charge of Commissions on all but the little matters relative to the old Laws and Stationary.”
